Case 1:20-cv-20970-RS Document 148 Entered on FLSD Docket 03/08/2021 Page 1 of 6




                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA
                                       MIAMI DIVISION

                                     Case No. 1:20-cv-20970-RS

   PAYRANGE, INC.                                   )
                                                    )
                  Plaintiff,                        )
                                                    )
   v.                                               )
                                                    )
   KIOSOFT TECHNOLOGIES, LLC and                    )
   TECHTREX, INC.,                                  )
                                                    )
                  Defendants.                       )
                                                    )

                        MOTION TO AMEND SCHEDULING ORDER
                      AND INCORPORATED MEMORANDUM OF LAW

         Defendants, KioSoft Technologies, LLC (“KioSoft”) and TechTrex, Inc. (“TechTrex”)

  (collectively, “Defendants”), by counsel and in accordance with Federal Rule of Civil Procedure

  16(b), respectfully move the Court to amend the Amended Scheduling Order Setting Civil Trial

  Date and Pretrial Schedule (“Scheduling Order”) dated November 10, 2020. [ECF No. 71.] In

  support of this motion, Defendants state:

         The Scheduling Order includes several deadlines contingent upon the Claim-Construction

  (Markman) Hearing originally scheduled for January 15, 2021. [ECF No. 71.] For example, the

  Final Infringement Contentions are due within 21 days after the Court’s Markman Hearing order

  is entered. Id. The Final Invalidity Contentions are due 42 days after such order. Id. Additionally,

  the supplemental expert report and rebuttal report deadlines—currently, March 12, March 29, and

  April 9—were to fall after the Markman Hearing as designated in the Scheduling Order. Id. That

  schedule was planned to allow Defendants’ and Plaintiff PayRange, Inc.’s (“Plaintiff”) experts to

  focus their analyses on the issues that remain, if any, after the Markman Hearing ruling. Similarly,
Case 1:20-cv-20970-RS Document 148 Entered on FLSD Docket 03/08/2021 Page 2 of 6




  the expert discovery deadline (April 30) and deadline for dispositive motions (May 7) were

  planned to fall after the Court’s ruling following the Markman Hearing. Id.

         The Markman Hearing is now scheduled to occur on March 15, 2021. [ECF No. 143].

  Defendants respectfully seek to modify the Scheduling Order in order to promote judicial

  economy. Defendants’ proposed amendments to the Scheduling Order will, if adopted by the

  Court, avoid unnecessary filings by limiting the substantive work required to satisfy the pretrial

  deadlines to issues that remain after the Markman Hearing ruling.

         Federal Rule of Civil Procedure 16(d) states that a pretrial scheduling order “controls the

  course of the action unless the court modifies it.” FED. R. CIV. P. 16(d). A scheduling order “may

  be modified only for good cause and with the judge’s consent.” FED. R. CIV. P. 16(b)(4). Under

  Rule 16(b), when an act must be done within a specified time, the court may extend the time for

  good cause. To establish good cause, the party seeking the extension must establish that the

  schedule could not be met despite the party’s diligence. Oravec v. Sunny Isles Luxury Ventures,

  L.C., 527 F.3d 1218, 1232 (11th Cir. 2008).

         Good cause exists under Rule 16(b)(4) for modification of the Scheduling Order to allow

  a reasonable continuance of the remaining pretrial deadlines in the case for at least the following

  three reasons: First, the Court’s ruling on claim construction following the Markman Hearing

  could significantly narrow the scope of the issues ripe for the Court’s decision in upcoming events

  such as dispositive motions and the scope of the issues required to be addressed through expert

  discovery. Second, the parties will have to expend additional resources on, and likely have to

  exchange further supplements to following the Court’s ruling on claim construction, the expert

  reports due on March 12, unless the requested relief is granted. Third, Plaintiff has indicated that

  the current trial date in this case presently conflicts with Plaintiff’s counsel’s involvement in the

                                                   2
Case 1:20-cv-20970-RS Document 148 Entered on FLSD Docket 03/08/2021 Page 3 of 6




  August 23, 2021 trial for Cyntec Co. v. Chilisin Electronics Corp., Case No. 4:18-cv-00939-PJH

  (N.D. Cal.). See ECF No. 133. Defendants respectfully submit that moving the trial date in the

  present case should help minimize the opportunity for conflict between Plaintiff’s counsel’s trial

  schedule and the present case’s trial schedule.

          Defendants propose to modify the following key deadlines under the current Scheduling

  Order to key off of the issuance of the Court’s claim-construction order:

          -   March 12 deadline for parties that bear the burden of proof on an issue to provide
              supplemental expert witness reports will be due no sooner than 24 days before Final
              Infringement Contentions deadline;

          -   March 29 deadline for parties that do not bear the burden of proof on an issue to disclose
              experts, expert witness summaries, and reports will be due no sooner than 28 days
              before Final Invalidity Contentions deadline;

          -   April 9 deadline for parties that bear the burden of proof on an issue to disclose rebuttal
              expert witness summaries and reports will be due no more than 17 days before Final
              Invalidity Contentions deadline;

          -   April 30 deadline for parties to complete expert discovery reports will be due no more
              than 4 days after Final Invalidity Contentions deadline; and

          -   May 7 deadline for parties to file dispositive motions, including summary judgment
              and Daubert motions will be due no more than 14 days after the Final Invalidity
              Contentions deadline.

  Compare with ECF No. 71. In addition, Defendants seek to move the trial date and other deadlines

  that key off of the trial date.

          Accordingly, Defendants seek an order amending the Scheduling Order to reflect the

  schedule (the “Proposed Amended Schedule”) attached hereto as Exhibit A. The Proposed

  Amended Schedule provides additional time for the Parties (i) to complete expert discovery after

  the Markman Hearing ruling and (ii) to file dispositive motions, including summary judgment and

  Daubert motions, that are limited to the issues informed or narrowed by this Court’s ruling on

  claim construction following the Markman Hearing.
                                                    3
Case 1:20-cv-20970-RS Document 148 Entered on FLSD Docket 03/08/2021 Page 4 of 6




         WHEREFORE, Defendants respectfully move the Court to amend the original Scheduling

  Order in accordance with the Proposed Amended Schedule attached hereto as Exhibit A.

                            Certificate of Compliance with Local Rule 7.1

         Defendants’ counsel has conferred with and attempted to confer with Plaintiff’s counsel on

  numerous occasions in a good faith effort to reach agreement with respect to the subject matter of

  this motion. Defendants’ counsel called Plaintiff’s counsel on February 25, 2021 to discuss the

  relief sought. On March 1, 2021, Defendants’ counsel emailed Plaintiff’s counsel the proposed

  amended scheduling order similar to the order attached hereto as Exhibit A and requested

  Plaintiff’s counsel’s input on proposed dates. Defendants’ counsel raised the issue again with

  Plaintiff’s counsel during a break in the March 4, 2021 video deposition of non-party CSC

  ServiceWorks, Inc. Although Plaintiff’s counsel stated during that March 4 discussion that it

  would discuss Defendants’ request with the members of Plaintiff’s trial team, Defendants received

  no response until late today.      Notwithstanding Plaintiff’s silence following these efforts,

  Defendants’ counsel emailed Plaintiff’s counsel once more on March 5 with a draft joint motion

  requesting the relief sought herein and indicating to Plaintiff’s counsel that Defendants would file

  a motion on March 8 without Plaintiff if Plaintiff’s counsel did not respond. At 9:28 p.m. EST on

  March 8, Plaintiff’s counsel proposed that the parties stipulate to a two-week extension to the

  supplemental expert report deadlines. Defendants’ counsel informed Plaintiff’s counsel that

  Plaintiff’s proposal left unresolved many of the scheduling issues identified herein. Because

  Plaintiff provided its response eleven days after Defendants’ counsel proposed seeking an

  amendment to the Scheduling Order and because of the approaching deadline for supplemental

  expert reports on March 12, Defendants’ counsel informed Plaintiff’s counsel that agreement had

  not been reached and Defendants would file this Motion.

                                                   4
Case 1:20-cv-20970-RS Document 148 Entered on FLSD Docket 03/08/2021 Page 5 of 6




  Dated this 8th day of March, 2021     Respectfully submitted,

                                        /s/ John A. Camp
                                        John A. Camp
                                        Florida Bar Number 848115
                                        Ice Miller LLP
                                        7300 Biscayne Boulevard, Suite 200
                                        Miami, Florida 33138
                                        Phone: 305-341-9055
                                        John.Camp@icemiller.com

                                        Holiday W. Banta, pro hac vice
                                        Ice Miller LLP
                                        One American Square, Suite 2900
                                        Indianapolis, IN 46282
                                        Phone: 317-236-5882
                                        Facsimile: 317-592-4226
                                        H.Banta@icemiller.com

                                        Christian H. Robertson II, pro hac vice
                                        Ice Miller LLP
                                        20 F St NW, Suite 850
                                        Washington, DC 20001
                                        Phone: 202-807-4021
                                        Facsimile: 202-807-4022
                                        Christian.Robertson@icemiller.com

                                        T. Earl LeVere, pro hac vice
                                        Ice Miller LLP
                                        250 West Street, Suite 700
                                        Columbus, OH 43215
                                        Phone: 614-462-1095
                                        Facsimile: 614-228-4847
                                        Earl.LeVere@icemiller.com

                                        Bryon Wasserman, pro hac vice
                                        Ice Miller LLP
                                        1735 Market Street, Suite 3450
                                        Philadelphia, PA 19103
                                        Phone: 215-377-5029
                                        Facsimile: 215-982-5169
                                        Bryon.Wasserman@icemiller.com

                                           Counsel for Defendants KioSoft
                                           Technologies, LLC and TechTrex, Inc.

                                       5
Case 1:20-cv-20970-RS Document 148 Entered on FLSD Docket 03/08/2021 Page 6 of 6
  4851-7427-1199.1




                                   CERTIFICATE OF SERVICE

         I hereby certify that, on March 8, 2021, I electronically filed the foregoing Motion and

  Incorporated Memorandum to Amend Scheduling Order with the Clerk of the Court using

  CM/ECF. I also certify that the foregoing document is being served this day on all counsel of

  record or pro se parties identified on the attached Service List in the manner specified, either via

  transmission of Notices of Electronic Filing generated by CM/ECF or in some other authorized

  manner for those counsel or parties who are not authorized to receive electronically Notices of

  Electronic Filing.

                                                  /s/ John A. Camp
                                                   Attorney


                                           SERVICE LIST

                     PayRange Inc. v. KioSoft Technologies, LLC and TechTrex, Inc.
                                     Case No.: 1:20-cv-20970-RS
                        United States District Court, Southern District of Florida

   Joseph R. Englander                                 James C. Yoon (PHV)
   FOWLER WHITE BURNETT                                Ryan R. Smith (PHV)
   1395 Brickell Avenue, 14th Floor                    Jamie Y. Otto (PHV)
   Miami, Florida 33131                                George E. Powell III (PHV)
   Telephone: (305) 789-9259                           Neil N. Desai (PHV)
   Facsimile: (305) 728-7559                           WILSON SONSINI GOODRICH & ROSATI
   Email: jenglander@fowler-white.com                  Professional Corporation
                                                       650 Page Mill Road
   Counsel for Plaintiff PayRange Inc.                 Palo Alto, CA 94304-1050
                                                       Telephone: (650) 493-9300
   VIA CM/ECF                                          Facsimile: (650) 565-5100
                                                       Email: jyoon@wsgr.com, rsmith@wsgr.com,
                                                       jotto@wsgr.com, epowell@wsgr.com,
                                                       ndesai@wsgr.com

                                                       VIA CM/ECF




                                                   6
